Title: To James Madison from Peder Blicherolsen, 31 July 1801 (Abstract)
From: Blicherolsen, Peder
To: Madison, James


31 July 1801, Washington. Expresses regret that he arrived in Washington the same day the president left; he had been assured that Jefferson would not leave before the beginning of August. The secretary of the treasury has arranged to enclose these lines in his packet. Asks JM to express to the president his disappointment in having missed by only a few hours an opportunity to present letters from his king and pay his own respects. Requests that JM inform him when the president will return, because his duties are too significant to allow any delay.
 

   
   RC (DNA: RG 59, NFL, Denmark, vol. 1); Tr (RA: Foreign Office, U.S., 1801). RC 2 pp.; in French. Extract in English printed in Foreign Service Journal, 28 (Sept. 1951): 36. Blicherolsen was the Danish minister to the U.S.


